Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
2.	Applicants’ amendment dated January 28th, 2022 responding to the Office Action 10/08/2021, provided in the rejection of claims 1-20.
3.	Claims 1, 5-6, 10, 14-15 and 17-19 are amended and claim 21 is newly added.
4.	This office action is based on Applicants’ amendment filed on 01/28/2022. 	

Reasons for Allowance
5.	Claims 1-6 and 8-21 are allowed over the prior arts of record. 
A. The cited references:

Ben-Harrush et al. (US Pub. No. 2019/0028556 A1) discloses cognitively-driven behavior is behavior driven by a person's beliefs and knowledge.  Metrics reflecting a user's emotional attachment to the application may be cognitively-driven and affectively-driven, and are typically measured during one or more predefined time intervals.  Examples of such metrics are: how many time the application has been downloaded to a device that can execute it, how many times the application has been opened by the user, how much time the user spent using the application per visit (dwell time), an average amount of user operations, for example clicks, per visit, how many times the user downloads the application after deleting it and an amount of days the application has been used – See paragraph [0004].  Ben-Harrush further discloses to check the stability of the plurality of metric coefficients over time, the plurality of metric coefficients are computed using a rolling window of an identified amount of time.  Optionally, in 501, monitoring server 104 selects from the sequence of interactions a plurality of sets of interactions, or windows of interactions, where each set of interactions consists of a consecutive sequence of interactions from the sequence of interactions – See 
Wilson et al. (US Pub. No. 2020/0193239 A1) discloses temporally based (or newly emergent) issues or events, such as bugs or altered functionalities associated with software updates could significantly increase the already large baseline-volume of user requests for information.  For example, an update for a mobile application (i.e., an app) may inadvertently result in disabling a particular functionality in the app – See paragraph [0003] and event detector 260 may detect events via analyzing the sequences occurring in a rolling window of time, e.g., hourly, daily, weekly, monthly, or the like rolling time windows.  Such online or offline event detection may identify the onset of new events from sequence streams in real-time, via a rolling window, or in batches – See paragraph [0046].  Wilson does not disclose the claimed invention.

C.	Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1, specific limitations of:
... determining, based on the sensor data, at least one of a cognitive workload or an emotional state associated with a user interaction with a feature of the updated and in combination with all other limitations/elements as claimed in claim 1. Such combination/render obvious features, are allowed over the prior art of record.

Regarding claim 10, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 10, specific limitations of:
... determining, based on the sensor data, at least one of a cognitive workload, an emotional arousal level, or an emotional valence level associated with a user interaction with a feature of the updated software application over a rolling window of time; and  analyzing data over the rolling window of time to determine a change in the at least one of the cognitive workload, the emotional arousal level, or the emotional valence level that occurred after the feature is presented and prior to the user interaction and in combination with all other limitations/elements as claimed in claim 10. Such combination/render obvious features, are allowed over the prior art of record.

Regarding claim 19, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 19, specific limitations of:
and in combination with all other limitations/elements as claimed in claim 19. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2-6, 8-9, 11-18 and 20-21 are dependent upon claims 1, 10 and 19. Since the independent claims 1, 10 and 19 are allowable, claims 2-6, 8-9, 11-18 and 20-21, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bender et al. (US Pub. No. 2018/0197150 A1) discloses capture data related to an emotional state of an individual and a sensor(s) (second sensor(s)), to capture data related to an environment of the individual.  The processor(s) obtains, over a pre-defined period of time, data from the sensors and utilizes data from the second 
Jain et al. (US pub. No. 2017/0249438 A1) discloses the first survey is given each day that the first condition is met.  The score is calculated for that day using the sliding (or rolling) window of time where N is determined for each question independently for the window of time – See paragraph [0112, 0123 and 0182].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MONGBAO NGUYEN/           Examiner, Art Unit 2192